Citation Nr: 0823626	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
February 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in November 2006.  
The Board previously remanded this case for further 
development in July 2007.

In May 2008, the veteran submitted packets of additional 
documents, but review of the evidence in these packets 
reveals that such evidence are duplicates of evidence already 
included in the claims file prior to the most recent 
supplemental statement of the case.  A waiver of preliminary 
RO review is therefore not necessary. 


FINDING OF FACT

The veteran's service-connected disabilities do not render 
him unable to secure and follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in January 2006 and July 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that both VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit any evidence in his possession that 
pertains to his claim.  The Board concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2006, which was prior to the 
March 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent July 2007 VCAA notice 
was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the March 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of TDIU, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In 
this case, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim.  Further, the July 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, Social Security Administration records and 
VA examination reports.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in December 2007, 
January 2008, and March 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The veteran is seeking entitlement to a total rating based on 
individual unemployability (TDIU).  In order to establish 
service connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's service-connected disabilities are diabetes 
mellitus, to include bilateral diabetic cataracts with left 
eye diabetic retinopathy, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 20 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 20 percent disabling; 
peripheral neuropathy, right upper extremity, evaluated as 20 
percent disabling; and peripheral neuropathy, left upper 
extremity, evaluated as 20 percent disabling.  His current 
combined rating is therefore 70 percent, effective September 
2005.  See 38 C.F.R. § 4.25.  Nevertheless, even though the 
veteran's combined rating is 70 percent, he does not have at 
least one disability ratable at 40 percent or more.  Thus, 
the veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability 
due to service-connected disabilities under 38 C.F.R. § 
4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned if unemployable 
by reason of service-connected disabilities.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  The Board 
emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  

The veteran filed his claim for TDIU in December 2005.  Prior 
to filing his claim, the veteran was afforded a VA general 
examination in September 2005.  The veteran indicated that he 
had been laid off and was having difficulty finding work. He 
stated that when he tells anyone about his medical problems, 
they will not hire him.  The veteran provided that he was a 
painter, but because of his vision, he had difficulty 
painting.  He relayed that his main three problems that 
limited him from working were his chronic obstructive 
pulmonary disease, cervical neck pain and glaucoma.  The 
examiner noted that the veteran had never been on insulin or 
had any episodes of hypoglycemia or hospitalizations for his 
diabetes.  The examiner noted that the veteran was not on a 
diabetic diet, but he did have diabetic neuropathy.  The 
examiner found that the veteran would be able to do a desk 
job without any difficulty.  However, he may be limited in 
his vision.  A contemporaneous ophthalmology examination 
showed that the veteran reported that his compromised vision 
significantly affected his daily activities because he was a 
painter and it was difficult for him to assess the quality of 
his own painting as well as to supervise other people.  The 
impression was mild diabetic retinopathy, which was not 
causing significant visual loss; glaucoma; and mild age-
related cataracts.  The examiner provided that the veteran 
had severe visual loss in his left eye and moderate visual 
loss in his right eye directly related to his glaucoma.  His 
diabetes played a very minor role.  The veteran had 
difficulty with his profession as a painter as well as 
difficulty obtaining employment that required a commercial 
driver's license.  

The veteran was afforded another VA examination in February 
2006.  The diagnoses was diabetes mellitus, type II, with 
very good medical control and no change in status since prior 
September 2005 examination, and minimal lower extremity 
peripheral neuropathy by history.  A contemporaneous eye 
examination also noted that the veteran had minimal visual 
loss due to his diabetes although he did have mild diabetic-
induced cataracts and mild to moderate diabetic retinopathy.  
The major cause of his visual loss was due to his non-
diabetic-related glaucoma, which was severe.  However, the 
examination reports did not offer an opinion as to the 
veteran's employability.    

A February 2006 statement from the veteran's former employer 
indicated that the veteran was employed in maintenance for 
seven years, but he was slowing down and it appeared that his 
general health was deteriorating.  Near the end, he began to 
have problems if he was on his feet for extended periods of 
time.  A statement from a co-worker of the veteran's also 
indicated  that the veteran had problems with pains in his 
legs and feet to where he would have to rest for extended 
periods of time.  The co-worker then noted that the veteran 
started to have problems in his hands.   The veteran's 
problems with his legs, feet and hands progressively got 
worse too where he would have to take more and more frequent 
breaks.  

VA treatment records have also been reviewed and showed that 
the veteran's diabetes mellitus was well controlled in past.  
However, a March 2007 VA treatment record showed that the 
veteran's glucose readings were fluctuating from 180 to 400 
and that the veteran was now taking insulin and there was 
some hypoglycemia.  The Board notes that VA treatment records 
from July 2006 to November 2006 also showed continuing 
treatment for infections of the veteran's feet as well as 
ingrown toenails.  These records also showed treatment for 
numerous nonservice-connected disabilities, such as glaucoma.     

The veteran testified at the November 2006 Board hearing that 
his service-connected peripheral neuropathy affected his 
ability to stand for long periods of time and hold objects, 
which affected his ability to work as a painter.  The veteran 
also testified that he had bilateral foot infections, which 
he was told was due to his  diabetes, and also affected his 
ability to work.  He further reported problems holding things 
with his hands.  The veteran also indicated that he had a 
high school education and he had received a GED.  In sum, the 
veteran stated that most of his employment history duties 
were physical in nature.  He also indicated that he had last 
worked in August 2005 and had recently applied for disability 
benefits from the Social Security Administration (SSA). 

In July 2006, the Board remanded this case so that the 
veteran's SSA records could be obtained, and so that a VA 
medical examination could be afforded to the veteran given 
the possible increase of severity in his service-connected 
diabetes mellitus. 

In August 2007, the veteran's wife submitted a statement 
indicating that the veteran could not hold a steady job 
because he could not walk or stand on his feet for very long.  
She also provided that due to the pain and numbness in his 
upper and lower extremities, the veteran could not climb or 
stand on ladders.  In sum, he was not able to do his job as a 
painter. 

Upon remand, the veteran's SSA records were associated with 
the claims file.  The SSA disability determination showed 
that the veteran's primary diagnosis was osteoarthritis and 
allied disorders and the secondary diagnosis was diabetes 
mellitus.  Nevertheless, the SSA found that the veteran was 
not disabled.  The SSA records included VA treatment records 
as well as a November 2006 private medical report.  The 
private report showed that the veteran stated that he had 
numbness and tingling in his lower legs and feet.  The 
veteran indicated that he could walk for 30 minutes, stand 
for 40 minutes and sit indefinitely.  He had no problems with 
chairs, but some shortness of breath with stairs.  He 
required no assistance in eating, dressing or bathing.  He 
did light housework and yard work at his own pace and drove.  
The examiner gave several diagnosed, including: basal cell 
carcinoma, diabetes mellitus, glaucoma, profound vision 
impairment in one eye and near normal vision in other eye, 
hearing loss, chronic obstructive pulmonary disease, 
intervertebral disc disorder with myelopathy, cervical 
region, and personal history of malignant neoplasm of the 
bladder.  The examiner did not offer a specific opinion 
concerning the veteran's employability.  The VA treatment 
records continued to show treatment for the veteran's 
diabetes mellitus as well as problems with tinea on the feet 
and issues with the toenails.  Importantly, an April 2007 
treatment record showed that the veteran's diabetes mellitus 
had improved control.  

The veteran was afforded a VA examination in December 2007.  
The claims file was reviewed.  After reporting the veteran's 
history, including the issues with his feet, as well as 
thoroughly examining the veteran, the examiner noted that the 
veteran had type II diabetes mellitus and four extremity 
peripheral neuropathy.  It was his impression that the 
veteran should be able to obtain and maintain full employment 
as long as he had the opportunity to sit and stand as 
necessary. 

The veteran was also referred for a VA eye examination in 
January 2008.  The impressions was severe glaucoma greater in 
left eye than right eye.  The examiner noted that the 
veteran's glaucoma was not related to his diabetes or 
service-connected.  The veteran's glaucoma caused significant 
impairment in the veteran's ability to function in everyday 
life because of his poor vision.  The examiner further 
observed that the veteran had mild cataracts in both eyes 
that limited his ability to drive at night and mild diabetic 
retinopathy in his left eye, which may also be an early 
branch retinal vein occlusion, which both would be related to 
his diabetes.  Overall, the veteran had mild effects on his 
eyes from diabetes, and his visual impairment was directly 
related to his glaucoma.  In an addendum, the examiner 
indicated that he had reviewed the veteran's claims file and 
the information did not change his January 2008 opinion.  The 
examiner reiterated that the veteran had severe visual loss 
in his left eye and moderate visual loss in his right eye 
primarily due to his glaucoma, which was not caused by his 
diabetes.  The examiner also opined that the veteran 
certainly had employability issues related to his poor vision 
due to his difficulty in obtaining a commercial driver's 
license as well as doing fine, detailed work such as being a 
painter.  

Given that the claims file was reviewed by both VA examiners 
and the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

A February 2008 VA EMG/NCV consult showed that the veteran 
had mild sensory peripheral polyneuropathy in all nerves 
(upper and lower extremities bilaterally).  Findings were 
mild to moderate in the upper extremities and moderately 
severe in the lower extremities.  There was a diffuse motor 
peripheral polyneuropathy in the bilateral lower extremities 
that was moderately severe and of axonal degeneration.  The 
upper extremity motor nerves were normal except for 
borderline amplitude on the left median motor nerve.  
However, the consult does not offer an opinion concerning the 
effect the veteran's peripheral neuropathy on his 
employability.  

Therefore, based on the medical evidence of record, the Board 
must conclude that a total disability rating based on 
individual unemployability is not warranted.  The evidence of 
record does not show impairment so severe due to service-
connected disabilities that it is impossible for the average 
person to follow a substantially gainful occupation.  The 
Board recognizes that the veteran has employability issues.  
However, it appears that his employment issues are primarily 
due to nonservice-connected disabilities.  Importantly, at 
the September 2005 VA examination, the veteran clearly stated 
that his main three problems that limited him from working 
were his chronic obstructive pulmonary disease, cervical neck 
pain and glaucoma; none of which he is service-connected.  
Moreover, while the September 2005 and January 2008 eye 
examinations clearly showed that the veteran had 
employability issues due to his glaucoma, both found that 
this glaucoma was not related to his service-connected 
diabetes.  The February 2006 VA eye examination also stated 
that his major cause of visual loss was due to his non-
diabetic-related glaucoma.  Significantly, the December 2007 
VA examination, after taking a detailed history and 
thoroughly examining the veteran, found that the veteran 
should be able to obtain and maintain full employment as long 
as he had the opportunity to sit and stand as necessary.  In 
other words, the veteran's service-connected diabetes and 
associated peripheral neuropathy did not render him 
unemployable.  Moreover, the examiner fully knew the 
veteran's work history as well as his education level.  The 
Board also notes that the September 2005 VA examiner found 
that the veteran would be able to do a desk job without any 
difficulty, and the SSA also found that the veteran was able 
to work. 

The Board observes that the veteran has also argued that the 
numerous infections he gets on his feet affect his 
employability.  However, there is no medical evidence of 
record to support this contention.  Moreover, the veteran is 
not service-connected for infections of his feet and the 
medical evidence does not appear to clearly relate these 
infections to his service-connected disabilities.   

Further, the Board acknowledges the veteran's statements 
indicating that he is unable to work due to his service-
connected disabilities as well as the statements from his 
employer, co-worker and spouse.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, whether the veteran's disabilities are so 
severe that he cannot follow a substantially gainful 
occupation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, while the veteran as well as his employer, coworker and 
wife are competent to report the affects the veteran's 
disabilities have on his activities, they have not 
demonstrated that they have the expertise required to 
determine whether his service-connected disabilities render 
him unemployable.  In sum, these statements are outweighed by 
the medical evidence of record, in particular the VA 
examinations.  

Thus, a preponderance of the evidence is against a finding 
that the veteran is unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the severity of the veteran's 
service-connected disabilities increase in the future, the 
veteran may always advance another claim for individual 
unemployability.  


ORDER

A total disability rating based on individual unemployability 
is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


